Citation Nr: 1543439	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  10-20 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability manifested by heart palpitations.

2.  Entitlement to service connection for an eye deformity.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel



INTRODUCTION

The Veteran had active service from June 1980 to July 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied service connection for heart palpitations and for eye deformity.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

1. Disability Manifested by Heart Palpitations

The Veteran essentially contends that during service she had severe heart palpitations and heart disease, which caused her to have acute renal failure, and that her heart palpitations and heart disease have continued since service.  

By way of history, the Board notes that service treatment records (STRs) showed that on an echocardiogram in November 1997, left and right ventricular function was found to be normal, and a finding of mild tricuspid regurgitation was noted.  In January 1998, the Veteran complained of symptomatic palpitations, without chest pain, since being hospitalized in November 1997 for acute renal failure.  Further, in January 1998, cardiac testing revealed no significant bradycardia, no supraventricular or ventricular activity, normal sinus rhythm, and sinus tachycardia.  In April 1998, she was seen for complaints of headaches and tiredness for the past 14 days, and it was noted that she had a flutter in the chest which had been tested and nothing found.  On her service separation examination, a history of heart fluttering was noted; however, no cardiac diagnosis was rendered.

VA treatment records showed that in December 2008, there was a notation of "palpitations: PACs and PVCs on Holter".  In October 2009, the Veteran's active problems included palpitations.  

In a letter dated in May 2010, a physician at the Temple VA Women's Clinic noted treating the Veteran for approximately two years for various medical conditions, to include palpitations and chronic fatigue.  The VA physician noted that review of the Veteran's military medical records showed she was seen numerous times from 1997 through 2000 for complaints of fatigue and palpitations, and that in November 1997 she was hospitalized with for acute renal failure, after reporting a one month history of generalized fatigue, and her admitting diagnoses included "congestive heart failure, secondary to fluid resuscitation"  The VA physician also noted that an echocardiography report dated in November 1997 listed findings as estimated PA systolic pressure of 40-45 mmHg and mild tricuspid regurgitation, and that upon service discharge, medical records directed that the Veteran be assessed for possible heart failure since it could not be ruled out at time of discharge.  The physician noted that in January 1998 and January 2000, the Veteran complained of palpitations and a 24-hour Holter monitor was provided, for which there were no significant findings.  The physician also noted that the Veteran was seen on several other occasions from 1997 through 2000 with complaints of fluttering in the chest, dizziness, and fatigue.  The physician noted that the Veteran presented in September 2008 complaining of fatigue, dizziness, and fluttering discomfort in the chest/palpitations.  Several tests were ordered to determine the source of her discomfort and lack of energy, and it was noted that she had several abnormal stress tests, which resulted in a cardiology consultation, and the diagnosis was mild ischemia.  The VA physician opined that the Veteran's complaints of palpitations, chronic fatigue, and diagnosis of mild ischemia, were likely as not related to her complaints of palpitations while in service.  

VA treatment records showed that in January 2011, the Veteran was seen in the psychiatry unit and it was noted that her panic symptoms included chest pain, palpitations, and tachycardia.  The diagnosis was PTSD (MST and combat).

On a VA DBQ (disability benefits questionnaire) examination in February 2012, the diagnoses included paroxysmal tachycardia and palpitations.  The examiner noted that the Veteran gave a history of having the sensation of a "bowling ball falling on [her] chest" that began when she was in service, but that she had a normal Holter monitor and chest x-ray in service.  The examiner noted that the Veteran had a history of paroxysmal tachycardia, palpitations, atypical chest pain, hypertension, and an EKG showing minimal criteria for LVH, with no evidence of cardiac dilation or history of congestive heart failure.  The examiner noted there had been no etiology determined for her atypical chest pain, palpitations, and paroxysmal tachycardia.  The examiner also noted that paroxysmal tachycardia was a form of tachycardia which began and ended in an acute manner; that the cause of this condition was not accurately known, though it was probably of nervous origin and can be aggravated by physical wear and tear; and that the symptoms are sometimes alarming but not considered in itself dangerous.  

On the VA DBQ examination in February 2012, the VA examiner further noted that a palpitation was an abnormality of the heartbeat, often accompanied by difficulty breathing, and that heart palpitations can be a symptom of an illness such as coronary heart disease, asthma, emphysema, and lung cancer, but that none of these conditions had been documented for the Veteran.  The examiner also noted that palpitations may be brought on by overexertion, adrenaline, alcohol, nicotine, caffeine, cocaine, amphetamines, and other drugs, disease (such as valvular disease, hyperthyroidism and pheochromocytoma), or as a symptom of panic disorder, and that nearly everyone experiences an occasional awareness of their heart beating or weak chest, but when it occurs frequently, it can indicate a problem.  The examiner noted that palpitations may be associated with heart problems, but also with anemias, asthma, anxiety or panic attacks, and thyroid malfunction; that attacks can last for a few seconds or hours, and may occur very infrequently or daily; and that palpitations alongside other symptoms, including sweating, faintness, frequent headaches, chest pain, or dizziness, indicate irregular or poor heart function and should be investigated.  The examiner concluded that in this case, the Veteran was evaluated by cardiology and no etiology for her subjective complaints of heart palpitations or her atypical chest pain had been determined.  The examiner opined that her heart palpitations were less likely than not incurred in or caused by service, noting that the etiology of the Veteran's subjective symptoms of heart palpitations had not been determined and that her work up had been essentially unremarkable.

As noted above, the Veteran has contended that during service she had severe heart palpitations and heart disease, which have continued since service.  While it is clear she has experienced palpitations during service and since service, it is unclear whether she has a current disability causing these symptoms (palpitations).  The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In May 2010, her treating VA physician rendered a positive medical opinion, linking her current complaints of palpitations and current diagnosis of mild ischemia to her complaints of palpitations in service.  Thereafter, in February 2012, a VA examiner opined that her heart palpitations were less likely than not caused by service, finding that the etiology of her subjective symptoms of heart palpitations had not been determined and that her work up had been unremarkable.  Thus, it appears that there is conflicting medical evidence regarding whether the Veteran may have a current disability manifested by heart palpitations.  Further, in Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the Court held that once VA undertakes the effort to provide an examination for a claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Because there is competent medical evidence showing that her current palpitations and mild ischemia are related to the palpitations she experienced in service, the Board finds it necessary to obtain an addendum opinion from the 2012 VA examiner, if available, in order to determine if she has a current disability manifesting in palpitations.  

2. Eye Deformity

The Veteran essentially contends that her eye condition/deformity had an onset in service and that she has had eye problems ever since.  

STRs showed that on her enlistment examination in May 1980, it was noted that the Veteran wore glasses and she had visual acuity that was not considered disabling.  In June 1982, she complained she had an object stuck in her eyes, along with pain and stinging and burning, especially in the left eye.  She reported she was in a car accident in March and had some glass lodge in her left eye, but that a civilian doctor had removed the object and rinsed both eyes.  Objective examination revealed a swollen vessel in both eyes, but much more so in the right eye.  On a reenlistment examination in December 1987, there was a notation of "known myopia".  In February 1988, she reported having redness in her eyes, and it was noted that she wore eye glasses and had visual acuity of 20/25 on the right and 20/50 on the left.  The assessment was bilateral conjunctivitis and blepharitis.   In February 1988 she was again seen for follow up complaints of pain and irritation to the left eye whenever she blinked, and she felt like something was on top of the eyelid.  Examination showed that the visual examination of both eyes was within normal limits, without evidence of abrasion or purulence, and a small foreign body was removed.  The assessment was foreign body of the left eye without abrasion.  Thereafter, she was referred to the optometry clinic, at which time her eyes were found to be clear, and the assessment was possibly blepharitis.  In April 1992, she was seen for blurred visual acuity; the optical diagnoses included "CMA OD" (compound myopic astigmatism, right eye) and myopia in the left eye, and the medical diagnoses was listed as no eye pathology.  

VA treatment records showed that in September 2008 there was a notation of peripheral pterygium, stationary, and in December 2008, there was a notation of right eye pterygium.  In October 2009, the Veteran's active problems included palpitations and peripheral pterygium, stationary.  

On a VA DBQ examination in February 2012, the Veteran reported being concerned about having growths on her eyes, and that sometimes her eyes got irritated.  It was noted that the Veteran had a corneal abrasion in 1984 while serving in Germany, for which she was treated and returned to duty and had no residual.  The diagnoses included presbyopia and bilateral pinguecula of a mild degree.  It was noted that an opinion was requested as to whether or not the Veteran had any active eye disease.  To that end, the examiner noted that the Veteran's reading vision was fully correctable with ordinary glasses as she is presbyopic because she is over the age of 40.  Further, the Veteran had no residual from the corneal abrasion that occurred in 1984, and she had pinguecula on each eye, of a very mild degree, which were inclined to get irritated from time to time, but, the examiner noted that this had no long term adverse implications.  It was noted that the Veteran was concerned that she might have pterygium but the examiner found that there was no evidence of a pterygium on either of the Veteran's eyes.

The Veteran has contended she has an eye deformity related to service.  While prior VA treatment records showed she was treated for pterygium, on the most recent VA examination, the examiner found no evidence of pterygium in either of her eyes, but did find she had mild pinguecula of each eye.  It is unclear whether pinguecula is considered a disability and, if so, whether the pinguecula may be related to her service, to include the various eye symptoms she experienced in service.  In light of the foregoing, the Board finds it necessary to obtain an addendum opinion from the 2012 VA examiner, if available, in order to determine if she has a current eye disability related to service.  See Barr v. Nicholson, supra.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide updated information regarding any recent treatment she may have received related to heart palpitations and/or eye deformity.  With any assistance needed from the Veteran, obtain any additional pertinent records and associate them with the file. Negative replies should be requested.

2. Forward the claims folder, including a copy of this remand, to the examiners who conducted the VA DBQ examinations in February 2012 for supplemental opinions.  Request that the examiners review the claims folder and note that such review has been accomplished.  If the prior examiners are not available, or are unable to provide a supplemental opinion, forward the claims folder to another appropriate examiner(s) in order to render the requested medical opinions noted below.  If deemed necessary, arrangements shall be made for another VA medical examination for the Veteran.

a. The VA examiner who completed the DBQ eye examination in 2012 should be asked to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater degree of probability) that the Veteran has an eye disability, to include pinguecula, that had an onset in service or is otherwise related to service (to include the eye symptoms for which she was treated in service).  In forming the opinion, the examiner is to specifically consider the Veteran's report of continuity of eye symptoms after service.  The examiner must be advised as to the Veteran's competency to report lay-observable events and on the presence of symptoms. 

b. The VA examiner who completed the DBQ heart condition examination in 2012 should be asked to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater degree of probability) that the Veteran has a current disability, to include mild ischemia, manifested by heart palpitations, that had an onset in service or is otherwise related to service (to include the palpitations for which she was treated in service).  In forming the opinion, the examiner is to specifically consider the Veteran's report of continuity of palpitations since service.  The examiner must be advised as to the Veteran's competency to report lay-observable events and on the presence of symptoms. 

c. The examiners must explain the rationale for any opinions given, and if unable to provide any of the requested opinions without resorting to speculation, he/she should so state and should provide an explanation as to the reason(s) therefor.

3. Thereafter, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, she and her representative should be provided with a Supplemental Statement of the Case which addresses all evidence submitted, and be afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

